DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 29, 2022 has been entered. Claims 1-20 remain pending in the application. Claims 1, 8, and 15 are noted as currently amended. Applicant’s amendments to the drawings have overcome the drawing objection previously set forth in the Non-Final Office Action mailed December 30, 2021 and the objection therein has been withdrawn. Additionally, Examiner agrees with Applicant that Applicant’s amendment with regards to claims 1, 8, and 15 with the further Examiner’s Amendment below places the application in condition for allowance as discussed below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Nathan Feld on July 21, 2022.
The application has been amended as follows: 
On claim 1 line 15, please remove “plurality of sensors” between “the” and “from” and please add --one or more sensors-- between “the” and “from”.

On claim 1 line 18, please remove “sensor hub” between “the” and “from” and please add --one or more sensors-- between “the” and “from”.

On claim 8 line 23, please remove “plurality of sensors” between “the” and “from” and please add --one or more sensors-- between “the” and “from”.

On claim 8 line 27, please remove “sensor hub” between “the” and “from” and please add --one or more sensors-- between “the” and “from”.

On claim 15 line 16, please remove “plurality of sensors” between “the” and “from” and please add --one or more sensors-- between “the” and “from”.

On claim 15 line 19, please remove “sensor hub” between “the” and “from” and please add --one or more sensors-- between “the” and “from”.

Terminal Disclaimer
The terminal disclaimer filed on June 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents 11049321 and 10846934 has been reviewed and is accepted. The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15, with the filing of the terminal disclaimer noted above, are allowed as the best possible combination of prior arts fails to expressly teach the limitation as a whole, specifically: ”collecting post-session sensor data from the one or more sensors based on movements performed by the at least one target after the first session has ended; and causing the training object to perform a third movement sequence from the progression of movement sequences, the third movement sequence associated with a different difficulty level than the second movement sequence, the different difficulty level selected based on the post-session sensor data.”
Dependent claims 2-7, 9-14, and 16-20 are allowable by virtue of their dependency from the independent claims above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.T.F./Examiner, Art Unit 3715        

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715